     Case: 5:20-cr-00114-PAB Doc #: 118 Filed: 09/09/21 1 of 1. PageID #: 754




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                        Case No. 5:20-cr-00114-PAB-2

                               Plaintiff,         JUDGE PAMELA A. BARKER
                -vs-


 SHANNON MARZANO,                                 ORDER ADOPTING REPORT AND
                                                  RECOMMENDATION OF
                               Defendant          MAGISTRATE JUDGE


       The above Defendant, accompanied by counsel, proffered a plea of guilty as to Count 2 of

the Indictment before Magistrate Judge Jonathan D. Greenberg.           The Court finds that the

Defendant’s proffer of guilt was made under oath knowingly, intelligently, and voluntarily and

that all requirements imposed by the United States Constitution and Fed.R.Crim.P. 11 are satisfied.

THEREFORE, the Court adopts the Report and Recommendation of Magistrate Judge Jonathan

D. Greenberg and accepts the Defendant’s offer of guilt and finds the Defendant guilty as charged

as to Count 2 of the Indictment.

       The signed Plea Agreement shall be filed as of the date of this Order.

       IT IS SO ORDERED.

                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: September 9, 2021                              U. S. DISTRICT JUDGE
